UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-157558 Commission File Number GLOBAL RESOURCE ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 68-0677348 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ste #D172 – 3651 Lindell Rd., Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 943-0325 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of common stock held by non-affiliates of the registrant, computed by reference to the price at which the common equity was last sold being approximately $0.0058 on the date nearest to the last trading day of the second quarter, was approximately $180,792 as of July 31, 2013 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and more than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 74,170,997 common shares outstanding as of May 10, 2014 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. none 2 GLOBAL RESOURCE ENERGY INC. TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 10 Item 2 Properties 10 Item 3 Legal Proceedings 10 Item 4 Mine Safety Disclosures 11 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6 Selected Financial Data 13 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A Quantitative and Qualitative Disclosures About Market Risk 15 Item 8 Financial Statements and Supplementary Data 15 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A Controls and Procedures 16 Item 9B Other Information 17 PART III Item 10 Directors, Executive Officers and Corporate Governance 18 Item 11 Executive Compensation 19 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13 Certain Relationships and Related Transactions, and Director Independence 22 Item 14 Principal Accounting Fees and Services 23 PART IV Item 15 Exhibits, Financial Statement Schedules 24 SIGNATURES 25 3 PART I ITEM 1.BUSINESS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. As used in this annual report, the terms "we", "us", "our", "the Company", and "Global" mean Global Resource Energy Inc., unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. General Development of Business Our office is located at 3651 Lindell Road, Ste. D#172, Las Vegas, Nevada. Our telephone number is 702-943-0325. We were incorporated in the State of Nevada under the name Myriad International, Corp. on November 6, 2008. We filed a Certificate of Amendment with the Secretary of State of Nevada, with the effective date of November 27, 2009, effecting the following corporate changes: changing the Company’s name from Myriad International, Corp. to Aura Bio Corp.; and effecting a 20 for 1 forward-split of the Company’s issued and outstanding common shares. On November 16, 2010, the Company filed an amendment with the State of Nevada to change its name to Global Resource Energy Inc. The Amendment filed with the Nevada Secretary of State also increased the Company’s authorized capital from 75,000,000 shares of common stock, par value, $0.001, to 250,000,000 shares of common stock, $0.001 par value. On November 9, 2010, the Board of Directors of the Company also authorized and approved a forward stock split of three for one (3:1) of the Company’s total issued and outstanding shares of common stock. The forward stock split was effectuated on December 10, 2010 and increased the Company’s total issued and outstanding shares of common stock from 27,000,000 to 81,000,000 shares of common stock. On April 25, 2011, the Company received the resignation of Harry Lappa as President and Chief Executive Officer of the Company.On the same day, the Company appointed Douglas Roe as its new President and Chief Executive Officer. Concurrent with the appointment of Mr. Roe, the Company granted Mr. Roe a $90,000 signing bonus for acting as President and Chief Executive Officer. The signing bonus was paid to Mr. Roe by the issuance of 90,000,000 shares of the Company. This issuance resulted in a change of control of the Company. On April 26, 2011, the Company filed a Certificate of Amendment with the Secretary of State of Nevada, with the effective date of May 2, 2011, effecting a 1,000 to 1 reverse-split of the Company’s issued and outstanding common shares. The reverse Split was approved by FINRA on July 27, 2011. On July 21, 2011, the Company accepted the resignation of Douglas Roe as the President/Chief Executive Officer, Secretary, Treasurer and the sole member of the Board of Directors of the Company. Simultaneously, Robert Baker was appointed as the sole member of the Board of Directors and as the President/Chief Executive Officer, Secretary and Treasurer of the Company. 4 On August 1, 2011 the Company approved an annual salary to Mr. Baker of $40,000 which amount was paid in advance by the issuance of a total of 40,000,000 shares of the Company’s common stock.This issuance effected a change in control of the Company. On January 26, 2012, the Company entered into an assignment agreement whereby Patedma Group Corp. assigned its distributor agreement with Dongguan City Cled Optoelectronic Co. Ltd. (“Dongguan”) for the distribution of LED Street Lights, Solar LED Street Lights, LED Tunnel Lights, LED Flood Lights, LED High Bay Lights, LED High Mask Lights, LED Garden Lights, Light Sourcing and all Indoor Lighting sold and exported by Dongguan with their trademark CLED. Global Resource Energy Inc. intends to become a Clean Energy Solutions Company delivering Clean Renewable Energy around the world, with an initial focus on North America. Our principal focus is to acquire evolving renewable technologies and to deliver reliable, clean energy that is harvested from local sustainable natural resources like Wind, Sun, Water and Earth. On July 13, 2012, the Company announced the execution of a commercial assignment agreement with Atrius Holdings in regards to the assumption of patents and related interests in an alternative energy technology identified as the MyCroft Hydrogen R-LEG Fuel Cell.However, the Company was unable to comply with the terms of the agreement and therefore the agreement did not proceed. On August 14, 2012, the Company announced further expansion into clean energy by signing a Letter of Intent to sell 49% of its exclusive North American Distribution of CLED Street Lights Rights to Balon Bleu Holdings LLC. This Letter of Intent for a 49% purchase of the Company's Exclusive North American Rights of the CLED Street required Balon Bleu Holdings, a Nevada LLC, to pay an immediate deposit of $50,000 to the Company and $50,000 every month over the next five months for a total of $300,000 USD to earn a 49% assignment of interest for the North American Rights to the highly efficient CLED Street Lighting system.Balon Bleu Holdings, Nevada LLC could not fulfill its obligations under the agreement and the agreement was in default and terminated by the Company. Top of Form On November 8 2012, the Company negotiated a one year extension expiring on November 12, 2013,on its licensing agreement with Patedma Group Corp. of Los Angeles, CA, the owner of Kardings America, to extend the exclusive distribution agreement for LED street lighting. This extension will allow the Company to continue selling under Patedma's license agreement and will further solidify the company in the LED street light industry. The Company had anticipated the finalization of a purchase whereby they would outright purchase the rights, however, they were unable to conclude the agreement, therefore the licensing agreement is in full force and effect as of the date of this filing. On November 12, 2012, the Company entered into a Certified Emission Reductions (“CER”) Pre-sale and Purchase Agreement (“CERSPA”) with Bluforest, Inc. (“Bluforest”). Under the agreement, we pre-purchased 66,000 CERs from Bluforest. The total purchase price of $660,000 was paid in the form of 3,000,000 restricted shares of the Company’s common stock.The shares were issued subsequent to the fiscal year end. On March 1, 2013 the Board of Directors accepted the resignation of Robert Alan Baker as the President/Chief Executive Officer, Secretary, Treasurer and the sole member of the Board of Directors of the Company. Simultaneously, Mr. Roland Hutzler was appointed the sole member of the Board of Directors and as the President/Chief Executive Officer, Secretary and Treasurer of the Company. On March 7, 2014 the Company’s majority stockholder, Mr. Robert Baker entered into Reorganization and Stock Purchase Agreement with Mr. Ray Kim whereunder Mr. Baker agreed to sell a total of 40,000,000 shares of the Company’s common stock, as well as amounts due and payable totaling $11,403 to Mr. Kim for total cash consideration $40,000 payable by Mr. Kim.As a result of the aforementioned transaction Mr. Kim became the controlling shareholder of the Company. On March 11, 2014 the Company entered into a Share Exchange Agreement (the “Agreement”) with Ray Kim (“Kim”), an individual residing in the state of Colorado, whereby the Company will acquire all of the issued and outstanding membership interests of Global Force LLC (“GF”), a Colorado limited liability company, in exchange for 200,000,000 shares of the Company’s preferred stock.GF is a strategic sales, marketing and distribution company. Under the terms of the Agreement, the Company’s sole officer and director, Roland Hutzler submitted his resignation from the Company’s board of directors and as an officer of the Company. Completion of this transaction is dependent on the Company affecting the corporate actions described in the second paragraph below. 5 On April 23, 2014 the Company’s Board of Directors appointed Mr. Dean Kim as the Company’s President and a member of the Board and appointed Mr. Edward Kim as the Company’s Secretary and Treasurer and a member of the Board. On March 12, 2014, the Company approved a name change by the formation of a subsidiary of the Company called Global Force, Inc., merging such subsidiary into the Company and thereby changing the Company’s name from Global Resource Energy Inc. to Global Force, Inc.Concurrently the Company’s Board of Directors approved a reverse split of the Company’s issued and outstanding common stock on the basis of 1000 to 1. These changes have been submitted to FINRA for approval. As of the date of filing the Annual Report the Company is still waiting for such approval. In addition, the Company approved the creation of a class of preferred stock with authorized capital of up to 250,000,000 preferred shares, par value $0.001 for issuance to officers and consultants as compensation for services rendered. We have evaluated subsequent events through May 10, 2014. Other than those set out above, there have been no subsequent events for which disclosure is required which are not previously disclosed herein. Current Business Global Resource Energy is a clean energy company that will provide services and solutions to businesses, communities and individuals so we can all enjoy a cleaner environment today and for tomorrow. Our intent is to be a licensor and reseller of clean energy products including wind, solar and alternative energy technologies. In keeping with the Company’s plan of licensing and reselling clean energy products, on January 26, 2012, extended on November 8, 2012 to expire on November 8, 2013,the Company entered into an assignment agreement and acquired the distribution rights for the distribution of LED Street Lights, Solar LED Street Lights, LED Tunnel Lights, LED Flood Lights, LED High Bay Lights, LED High Mask Lights, LED Garden Lights, Light Sourcing and all Indoor Lighting sold and exported by Dongguan with their trademark CLED.Subsequent to November 8, 2013 the Company received a verbal extension of the contract for a period of six months expiring on May 8, 2014. The Company hopes to undertake the business operations of supplying highly efficient LED street lighting to municipalities throughout North America through the Company’s exclusive North American distribution agreement.The Company has the exclusive rights to market, sell and distribute the most efficient and long lasting street lights to municipalities, cities and counties throughout the United States and Canada. In addition to supplying LED lighting, Kardings management is also familiar with a Green Energy Fund called the Hero Program™. This fund is designed to help financially strapped communities not only upgrade to new, highly efficient LED lighting, but to immediately reduce the cost of paying for and maintaining lighting by as much as 40% simply by signing up for the program. The program offers a way to purchase the lighting, and if necessary, the poles, and take advantage of the greater levels of efficiency offered by LED lighting systems. If a municipality elects to choose a 10 year term the cost of lighting could immediately be reduced through subsidies offered by the Hero Program™ up to 40% off their current lighting costs. As at the date of this filing, the Company does not have sufficient funds to fund any distribution activities or to enter into any management agreement with Kardings and it will have to raise funding in order to be able to undertake its current business plan and to commence distribution of any of the Dongguan products. On November 12, 2012, the Company entered into a Certified Emission Reductions (“CER”) Pre-sale and Purchase Agreement (“CERSPA”) with Bluforest, Inc. (“Bluforest”). Under the agreement, we pre-purchased 66,000 CERs from Bluforest. The total purchase price of $660,000 was paid in the form of 3,000,000 restricted shares of the Company’s common stock.The shares were issued subsequent to the fiscal year end.This purchase is in keeping with the Company’s clean energy philosophy.As at January 31, 2014 the Company determined to fully impair its investment in CERSPA due to uncertainty about Bluforest’s ability to continue as a going concern. 6 On March 11, 2014 the Company entered into a Share Exchange Agreement with Mr. Kim GF, whereby the Company will acquire all of the issued and outstanding membership interests of, in exchange for 200,000,000 shares of the Company’s preferred stock.GF is a strategic sales, marketing and distribution company. Upon completion of the acquisition of GF, theCompany is will evaluate business opportunities with this new acquisition. Principal Products and Services and their Markets The Company has a broad range of indoor and outdoor municipal lighting products. Currently, the products can be viewed in the “Products” section on the Kardings website at www.kardings.com. The Company hopes toprovide the service to help guide municipalities through complex negotiations with utilities and with installation contractors to help maximize the cost savings of upgrading. The lighting systems are available to municipalities of any size. The Company would have the ability to supply villages of 500 with the capacity to produce 50,000 lights per month which could furnish a city of 3 million people, subject to the Company being able to raise the required financing. Distribution Methods of the Products The Company will be required to set up distribution of its Products, however it has been limited in its progress with the distribution of these Products due to a lack of funding.TheCompany has not yet determined whether to directly distribute or enter into a marketing agreement with Kardings or some other marketing and distribution company.The Company will require funds to be able to execute any business plan related to the Products and as yet has not raised any capital to enable any business to proceed, other than the acquisition of the rights.The Products are currently manufactured in China and will be shipped by container directly to their North America destinations. Status of any Publicly Announced New Product The Company has acquired the distribution rights to various lighting products as described above on January 26, 2012.However, the Company has not yet set up its distribution or marketing initiatives as it does not have sufficient funding to do so.The Company will be required to undertake a financing in order to commence distribution.The Products are readily available through the manufacturer and are CE approved for worldwide distribution and UL approved for North America which includes the United States and Canada. Competitive Business Conditions and Our Competitive Position in the Industry and Methods of Competition The Company, as are most LED distributors today, is a new company with no history of sales or distribution. Even the largest competitor is still in the early stages of business with very few installations. While we believe we have the most technically advanced product in the world and that product is back by the longest warranty at 5 years with the nearest competitor at only 3 years, we still must develop a market for our Products. We operate in a highly competitive and changing environment. Some of our competitors, as well as potential entrants into our market, may be better positioned to succeed in this market. They may have: · longer operating histories; · more management experience; · an employee base with more extensive experience; · better geographic coverage; · larger customer bases; · greater brand recognition; and · significantly greater financial, marketing and other resources 7 Currently, and in the future, as the more clean energy products are available, there will likely be larger, more well-established and well-financed entities that acquire companies and/or invest in or form joint ventures in categories or countries of interest to us, all of which could adversely impact our business. Any of these trends could increase competition and reduce the demand for any of our products or services. Sources and Availability of Raw Materials and Names of Principal Suppliers All of our products are sourced from one Chinese manufacturer that has given the Company distribution rights exclusively. The Dongguan City Cled Optoelectronic Co. Ltd. supplies our full lineof lights on a revolving distribution agreement. Dependence on One or a Few Major Customers We do not currently have any customers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration Patents and trademarks(“CLED”) are held by the Dongguan City Cled Optoelectronic Co. Ltd. (the “Supplier”) The Company has a distribution agreement with Dongguan City Cled Optoelectronic Co., Ltd.The Company has the right to use the trade mark of Supplier during the effective period of the distribution agreement in connectionwith the sale ofProducts. Any and all rights granted by the Supplier to the Company shall terminate upon termination of the distribution agreement. Under the terms of the distribution agreement, the Company has the exclusive rights to all U.S. states East of the Mississippi River and including the states of California, Oregon, Washington and Arizona and anywhere in Canada (the “Exclusive Territory”), as well, the Company also has the rights to sell or export products outside the Exclusive Territory during the effective period of the distribution agreement. Should the Company sell to any parties outside the Exclusive Territory, those customers will be grandfathered in the event that the supplier assigns the market to another distributor.The distribution agreement expires on October 31, 2012 and may be granted for another twelve month’s subject to the Supplier’s consent.The agreement is for a must meet. Subsequently, on November 1, 2012, the Distribution Agreement between Dongguan City Cled Optoelectronic Co. Ltd and Patedma Group Corp., DBA Kardings America remains in force and will be terminated on October 31, 2013.Subsequent to October 31, 2013 the Company was advised of an extension of the Distribution Agreement for a period of not less than six months terminatingon or about May 8, 2014. Need for Any Government Approval of Principal Products or Services Although the lights are assembled in China, only the housing and lenses are actually manufactured there. The LED array is manufactured by BridgeLux® in California, USA and the electrical drivers are made by Philips® in the USA. The products are all certified by Conformité Européenne (CE). CE is a mandatory conformity mark for products placed on the market in the European Economic Area (EEA) and in most Latin American and South American Countries. With the CE marking on a product, the manufacturer ensures that the product conforms with the essential requirements of the applicable EC directives. In addition to the CE certification the lights are also certified by Underwriters Laboratories (UL) and conform to electrical safety standards in the United States and Canada. 8 Effect of Existing or Probable Government Regulations on our Business As the general lighting landscape continues to evolve, LED lighting for general illumination is being adopted as a viable alternative to traditional lighting due to its unique characteristics and its energy savings potential. Like traditional lighting equipment, solid-state lighting (SSL) products sold in the United States and Canada are subject to industry stan­dards governing safety and performance. There are key guidelines as well as performance and safety standards that are applicable to SSL products, including those utilizing light-emitting diodes (LEDs). The use of national standards and test methods improves consis­tency of performance and facilitates product comparisons, thereby increasing consumer confidence and satisfaction. As the technol­ogy matures, standards and guidelines are created or revised as needed. New technologies require new standards and testing benchmarks. From an industry perspective standards and regulations provide a platform for consistent language in regard to definitions, test methods, laboratory accreditation and for product design, manufacturing and testing. From a governmental perspective, regulation helps ensure public safety, provides consumer protection, regulates energy consumption and monitors environmental issues. Standards are voluntary and Regulations are mandatory. Federal Government Regulations: In December 2007, the federal government enacted the Energy Independence and Security Act of 2007, which contains maximum wattage requirements for all general service incandescent lamps producing from 310–2600 lumens of light. However, these regulations never became law, as another section of the 2007 EISA bill overwrites them, and thus, current law, as specified in the U.S. Code, "does not relate to maximum wattage requirements.” The efficiency standards will start with 100-watt bulbs and end with 40-watt bulbs. The timeline for these standards was to start in January 2012, but on December 16, 2011, the U.S. House passed the final 2012 budget legislation, which effectively delayed the implementation until October 2012.Light bulbs outside of this range are exempt from the restrictions. Also exempt are several classes of specialty lights, including appliance lamps, rough service bulbs, 3-way, colored lamps, stage lighting, and plant lights. The United States Environmental Protection Agency's Energy Star program in March 2008 established rules for labeling lamps that meet a set of standards for efficiency, starting time, life expectancy, color, and consistency of performance. The intent of the program is to reduce consumer concerns about efficient light bulbs due to variable quality of products.[32] Those CFLs with a recent Energy Star certification start in less than one second and do not flicker. Energy Star Light Bulbs for Consumers is a resource for finding and comparing Energy Star qualified lamps. By 2020, a second tier of restrictions would become effective, which requires all general-purpose bulbs to produce at least 45 lumens per watt (similar to current CFLs). Exemptions from the Act include reflector flood, 3-way, candelabra, colored, and other specialty bulbs. Individual state efforts California will phase out the use of incandescent bulbs by 2018 as part of bill by California State Assembly on October 12, 2007. The bill aims to establish a minimum standard of twenty-five lumens per watt by 2013 and sixty lumens per watt by 2018. 9 Canada The provincial government of Nova Scotia stated in February 2007 that it would like to move towards preventing the sale of incandescent light bulbs in the province. In April 2007, Ontario's Minister of Energy Dwight Duncan announced the provincial government's intention to ban the sale of incandescent light bulbs by 2012. Later in April, the federal government announced that it would ban the sale of inefficient incandescent light bulbs nation-wide by 2012 as part of a plan to cut down on emissions of greenhouse gases. On Nov 9, 2011, the federal government approved a proposal to delay new energy efficiency standards for light bulbs until Jan. 1, 2014, when it will become illegal to import inefficient incandescent lighting across the country. In Dec 2011, Ontario Energy Minister confirmed that Ontario is scrapping the five-year-old promise "to avoid confusing consumers". The Energy Star program, in which Natural Resources Canada is a partner, in March 2008 established rules for labeling lamps that meet a set of standards for efficiency, starting time, life expectancy, color, and consistency of performance. The intent of the program is to reduce consumer concerns about efficient light bulbs due to variable quality of products. Those CFLs with a recent Energy Star certification start in less than one second and do not flicker. In January 2011, the province of British Columbia banned retailers from ordering 75- or 100-watt incandescent bulbs.The nation's Energy Efficiency Regulations are published on the Natural Resources Canada website. Research and Development Activities and Costs We did not undertake any research and development activities in fiscal 2014 or 2013. Costs and Effects of Compliance with Environmental Law The secondary function of LED lighting is to reduce energy consumption. When the cost of maintaining existing municipal lighting systems is factored in LED lights can be as much as 75% more efficient. Although the initial cost of purchasing LED lighting is higher, over a fifteen year term the LED lights are more than 75% less expensive to own and operate. LED lights do not use harmful metals such as mercury either and do not pollute the night sky. Employees We do not have any employees at this time.All of the business activities of the Company are undertaken by our sole officer and director, except for those accounting and filing activities undertaken by consultants. Additional information You may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may also find all of the reports or registration statements that we have previously filed electronically with the SEC at its Internet site at www.sec.gov. Please call the SEC at 1-202-551-8090 for further information on this or other Public Reference Rooms. Our SEC reports and registration statements are also available from commercial document retrieval services, such as CCH Washington Service Bureau, whose telephone number is 1-800-955-0219. ITEM 1A.RISK FACTORS The Company is a smaller reporting company and is not required to provide this information. ITEM 1B.UNRESOLVED STAFF COMMENTS The Company is a smaller reporting company and is not required to provide this information. ITEM 2.PROPERTIES We have no properties and at this time have no agreements to acquire any properties. Our executive office is located at 3651 Lindell Road, Ste. D#172, Las Vegas, Nevada. Our telephone number is (702) 943-0325. 10 ITEM 3.LEGAL PROCEEDINGS The Company is not a party to any legal proceedings and is not aware of any pending legal proceedings as of the date of this Form 10-K. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. 11 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information The Company's common stock is currently quoted on the OTC Markets QB (OTC/QB) under the trading symbol “GBEN”. Following is a report of high and low bid pricing for the last two fiscal years for the Company’s common stock. Quarter High ($) Low ($) 4th Quarter ended 1/31/2014 3rd Quarter ended 10/31/2013 2nd Quarter ended 7/31/2013 1st Quarter ended 4/30/2013 4th Quarter ended 1/31/2013 3rd Quarter ended 10/31/2012 2nd Quarter ended 7/31/2012 1st Quarter ended 4/30/2012 The above information was provided by OTC Markets.The quotations provided may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders As of May 10, 2014, there were 9 record holders of the Company’s common stock (which number does not include the number of stockholders whose shares are held by a brokerage house or clearing agency, but does include such brokerage houses or clearing agencies as one record holder). Dividends We have never declared or paid dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Recent Sales of Unregistered Securities: On March 11, 2014 the Company entered into a Share Exchange Agreement (the “Agreement”) with Mr. Kim, whereby the Company will acquire all of the issued and outstanding membership interests of GF, in exchange for 200,000,000 shares of the Company’s preferred stock. As of the date of this report this transaction has not been completed and the shares remain reserved for issuance. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended, for the issuance of shares to Ray Kim, pursuant to Section 4(2) of the Act and/or Rule 506 of Regulation D promulgated thereunder since, among other things, the transaction does not involve a public offering, the purchasers are “accredited investors” and/or qualified institutional buyers, the purchasers have access to information about the Company and its purchase, the purchasers will take the securities for investment and not resale. 12 ITEM 6.SELECTED FINANCIAL DATA The Company is a smaller reporting company and is not required to provide this information. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This current report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.You should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Background We were incorporated in the State of Nevada under the name Myriad International, Corp. on November 6, 2008. We filed a Certificate of Amendment with the Secretary of State of Nevada, with the effective date of November 27, 2009, effecting the following corporate changes: changing the Company’s name from Myriad International, Corp. to Aura Bio Corp.; and effecting a 20 for 1 forward-split of the Company’s issued and outstanding common shares. On November 16, 2010, the Company filed an amendment with the State of Nevada to change its name to Global Resource Energy Inc. On March 11, 2014 the Company entered into a Share Exchange Agreement (the “Agreement”) with Ray Kim (“Kim”), an individual residing in the state of Colorado, whereby the Company will acquire all of the issued and outstanding membership interests of Global Force LLC (“GF”), a Colorado limited liability company, in exchange for 200,000,000 shares of the Company’s preferred stock.GF is a strategic sales, marketing and distribution company. On March 12, 2014, the Company approved a name change by the formation of a subsidiary of the Company called Global Force, Inc., merging such subsidiary into the Company and thereby changing the Company’s name from Global Resource Energy Inc. to Global Force, Inc.Concurrently the Company’s Board of Directors approved a reverse split of the Company’s issued and outstanding common stock on the basis of 1000 to 1.In addition, the Company approved the creation of a class of preferred stock with authorized capital of up to 250,000,000 preferred shares, par value $0.001 for issuance to officers and consultants as compensation for services rendered. 13 At the report date our business plan is to continue the business of GF, and operate as a strategic sales marketing and distribution company. Acquisition of GF is conditional upon approval of the aforementioned reverse stock split and name change through FINRA. Liquidity & Capital Resources We are a development stage company operating in the business of licensing and reselling or distribution of clean technologies up until the completion of a share exchange agreement with Global Force LLC and Mr. Kim.At which point our business focus will shift to that of a strategic sales marketing and distribution company. We had no cash on hand as of January 31, 2014 or as of January 31, 2013.We will not have sufficient funds for our planned operations or to meet ongoing obligations unless we are successful in raising additional capital. For the fiscal years ended January 31, 2014 and 2013, we used net cash of $Nil in investing activities. In order to meet all of our current commitments and fund operations for the next twelve months, we estimate that we will require a minimum of $100,000 to maintain our reporting requirements and carry out the Company’s contemplated business operations.This figure is based on our current general and administrative costs. We currently have no funds and there is no assurance that sufficient funds will be available if and when required. Our ability to meet our financial commitments is primarily dependent upon the continued issuance of equity to new stockholders, the ability to borrow funds, and ultimately upon our ability to achieve and maintain profitable operations. There are no assurances that we will be able to obtain required funds for our continued operations or that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms.If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we will be forced to scale down or perhaps even cease the operation of our business. There is substantial doubt about our ability to continue as a going concern, as the continuation of our business is dependent upon obtaining further short and long-term financing and achieving a profitable level of operations. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholder. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Results of Operations The discussion and financial statements contained herein are for our fiscal years ended January 31, 2014 and January 31, 2013.The following discussion regarding our financial statements should be read in conjunction with our financial statements included herewith. We have suffered recurring losses from operations. The continuation of our Company is dependent upon us attaining and maintaining profitable operations and raising additional capital as needed. There can be no assurance that we will be able to raise any funds required to maintain our reporting status or to fund operations. Comparison of the Fiscal Year Ended January 31, 2014 and January 31, 2013 During the fiscal years ended January 31, 2014 and 2013, we earned no revenues from operations. For the fiscal year ended January 31, 2014, our loss from operations increased to $684,620 from $247,197 in the prior year.This increase was mainly due to the impairment of our investment in CER’s of $660,00 during the current fiscal year, offset by a reduction to amortization expenses of $187,500 recorded in the fiscal year ended January 31, 2013.In addition during the current fiscal year professional fees totaled $15,458, reduced from the prior fiscal year total of $32,478, and general and administrative fees incurred during the fiscal year ended January 31, 2014 decreased to $9,162 from $27,219 in the prior comparative fiscal year ended January 31, 2014.General and administrative fees in the current year were limited to general office expenses and fees paid to meet our regulatory reporting requirements. Our net loss for the fiscal years ended January 31, 2014 and 2013 were $684,620 and $247,197respectively. 14 Period from inception, November 6, 2008 to January 31, 2013 Our revenues since inception to date have been $nil.Since inception, we have an accumulated deficit during the development stage of $1,360,741, the majority of which was incurred in fiscal 2011 and this most recent fiscal year ended January 31, 2014.We expect to continue to incur losses as a result of expenditures for general and administrative activities while we remain in the development stage. Critical Accounting Policies and Estimates The preparation of our financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments which are based on historical experience and on various other factors that are believed to be reasonable under the circumstances. The results of their evaluation form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates under different assumptions and circumstances. Our significant accounting policies are more fully discussed in the Notes to our Financial Statements. Off- Balance Sheet Arrangements The Company presently does not have any off-balance sheet arrangements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is a smaller reporting company and is not required to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA All financial information required by this Item is attached hereto below beginning on page F-1. 15 GLOBAL RESOURCE ENGERGY INC. (A Development Stage Company) REPORT AND FINANCIAL STATEMENTS January 31, 2014 Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets F-3 Statements of Operations F-4 Statements of Stockholders' Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 to F-12 F-1 GEORGE STEWART, CPA SEATTLE, WASHINGTON 98144 (206) 328-8554FAX(206) 328-0383 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Global Resource Energy Inc. I have audited the accompanying balance sheets of Global Resource Energy Inc. (A Development Stage Company) as of January 31, 2014 and 2013, and the related statements of operations, stockholders’ equity and cash flows for the years ended January 31, 2014 and 2013 and for the period from November 6, 2008 (inception), to January 31, 2014.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Global Resource Energy Inc., (A Development Stage Company) as of January 31, 2014 and 2013, and the results of its operations and cash flows for the years ended January 31, 2014 and 2013 and the period from November 6, 2008 (inception), to January 31, 2014 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note # 2 to the financial statements, the Company has had no operations and has no established source of revenue.This raises substantial doubt about its ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note # 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ George Stewart Seattle, Washington April 30, 2014 F-2 GLOBAL RESOURCE ENERGY INC. (A Development Stage Company) BALANCE SHEETS January 31, January 31, Assets Current Assets Cash $
